Citation Nr: 1241385	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  98-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney At Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active military duty from August 1950 to March 1954.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from March 1998 and October 1998 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that denied the Veteran's claims for service connection for bilateral hearing loss, and tinnitus.  

In a November 1999 decision, the Board denied service connection for bilateral hearing loss and tinnitus.  The Veteran filed an appeal to that decision with the United States Court of Appeals for Veterans Claims (Court).  In a February 2001 Order, the Court granted the Appellee's Motion for a Remand, vacated the November 1999 Board decision, and relevantly remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus to the Board for readjudication and disposition consistent with the remand.  In August 2001, the Board remanded the case for additional development and readjudication.  

In June 2005, the veteran testified at a videoconference Board hearing before a Veterans Law Judge; the transcript is associated with the record.  In April 2012, the Board informed the Veteran that Veterans Law Judge who conducted the hearing was no longer employed by the Board, and indicated that he was entitled to another hearing and advised him that if he did not respond within 30 days the Board would assume he did not wish to testify at a second hearing.  To date, he has not responded and accordingly, the Board will proceed with the consideration of his case.

In a subsequent February 2005 decision, the Board again denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  The Veteran again appealed the Board's decision to the Court, which in a March 2007 order, granted a Joint Motion for Remand, relevantly vacating that part of the Board's February 2005 decision that denied service connection for bilateral hearing loss and tinnitus, and remanded the case for compliance with the terms of the joint motion.  

In December 2007 and August 2011 the Board remanded the relevant issues for further development.  In June 2012, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The opinion was received in July 2012.  In August 2012, the Board informed the Veteran and his attorney that it had requested a specialist's opinion in conjunction with the adjudication of his appeal, provided him a copy of that opinion and indicated that he was entitled to submit additional evidence or argument provided within 60 days of the date of that letter.  In November 2012, the Veteran's attorney responded and offered further argument in support of the Veteran's claim.  Accordingly, the Board will proceed with the consideration of his case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any currently diagnosed hearing loss did not have its onset in service, or within one year thereafter, and is not etiologically linked to the Veteran's service or any incident therein.  

2.  Any currently diagnosed tinnitus is not etiologically linked to the Veteran's service or any incident therein.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active service and may not be presumed to have been incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

During the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Letters dated in October 2001 and February 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The February 2008 letter also informed him of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the October 2001 and February 2008 notices were provided to the Veteran after his claims were adjudicated, the subsequent readjudication of the claims have cured any defect with regard to the time of notice.  Cf. Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Therefore, the Board finds that any defect with respect to the timing of the receipt of the VCAA notice requirements for his claims is harmless error in this case.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's available service treatment records, VA and private treatment records, as well as VA evaluations are of record.  Also of record are transcripts of the Veteran's testimony at two personal hearings, as well as his and his representative's written contentions regarding the circumstances of his disabilities, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  

VA examinations as to the issues on appeal were obtained in October 1996, February 2001, and July 2010, and the same examiner offered a follow-up opinion in November 2011, as well as a July 2012 VHA opinion.  38 C.F.R. § 3.159(c)(4).  The examination reports and opinions in aggregate are adequate as they are predicated on an examination of the Veteran and/or a review of his claims files and provided opinions regarding whether the Veteran's current bilateral hearing loss and tinnitus are etiologically related to his service or acoustic trauma in service.  In reaching this determination, the Board notes that the VHA request specifically noted the Veteran's report of both in-service acoustic trauma and bleeding from his ears in service.  With regard to his attorney's argument that the July 2012 VHA opinion is inadequate, his attorney maintains that the opinion is inadequate because it failed to take into consideration his competent report as to the onset and chronicity of his hearing loss and tinnitus.  There is, however, no per se requirement that an examiner specifically address lay testimony, particularly if, as here, the lay testimony is found not credible by the Board.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009) ("A medical examiner need not discuss all evidence favorable to an appellant's claim when rendering an opinion.").  As such, the Board finds the November 2012 argument offered by the Veteran's attorney to be without merit and that a further medical opinion is not necessary to adjudicate this appeal.  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F. 3d at 1316; Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007) (Holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Impaired hearing for VA purposes will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held that if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, VA must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley, 5 Vet. App. at 159.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran and his representative contend that he currently has hearing loss and tinnitus as a result of his service in the National Guard in 1948 when he was exposed to acoustic trauma shooting Howitzers.  He also contends that he was further exposed to acoustic trauma in service when he worked as an electrician and he sometimes bumped his head on hatches aboard his ship.  He indicated that he experienced bleeding from his ears in service from the acoustic trauma on two to three occasions.  During his June 2005 hearing, he testified that he first experienced "ringing" in his ears in 1948 and first noticed hearing loss in both ears shortly after his discharge, but did not seek treatment for his symptoms until 1996.

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was exposed to loud noise shooting howitzers and as an electrician aboard a ship during his service and that he first noticed tinnitus in service and hearing loss shortly after his discharge from service.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  Jandreau, supra.; Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  

An October 1996 VA audiological examination shows that the Veteran has impaired hearing for VA purposes.  See 38 C.F.R. § 3.385.  Subsequent December 2001 and July 2010 VA audiological examinations also show that the Veteran has impaired hearing for VA purposes.  The Veteran also initially reported long-standing tinnitus at the time of the October 1996 VA examination.  While the evidence reveals that the Veteran currently suffers from diagnosed bilateral hearing loss and tinnitus, the Board finds that the preponderance of the competent evidence of record does not etiologically link the Veteran's current hearing loss or tinnitus to his service or any incident therein.

The Board observes that the service treatment records show no relevant complaints, findings, treatment or diagnoses for hearing loss or tinnitus.  His August 1950 medical history shows he denied any ear problems and the August 1950 enlistment physical examination report shows that hearing testing was 15/15 bilaterally.  Moreover, the Veteran's separation examination, performed in March 1954, revealed whispered and spoken voice testing was 15/15 bilaterally.  Finally, there is no evidence pertaining to hearing loss within one year of the Veteran's discharge from service.  In this respect, a March 1955 VA ear, nose and throat consultation report shows the Veteran sought treatment for an enlarged lymph node and that examination of the ears at the time was negative.  This post-service evidence of no complaints until 1996 weighs against any assertion of experiencing a continuity of symptomatology since service.

The October 1996 VA audiological examiner noted the Veteran's history of in-service noise exposure and post-service civilian noise exposure as the same examiner notes in subsequent February 2001 and July 2010 VA audiological examinations.  The VA examiner indicates that an opinion regarding the etiology of the Veteran's hearing loss and tinnitus could not be provided without resorting to speculation in both the February 2001 and July 2010 examination reports.  The same examiner further opined in a November 2011 addendum, that the Veteran's current bilateral hearing loss and tinnitus were less likely as not the result of noise exposure in his military service.  

The objective evidence of record does not show findings or treatment for hearing loss or tinnitus until the October 1996 VA audiological examination, 42 years after his discharge.  Further, in light of the service separation examination, which shows that the Veteran denied having ear problems, the Board finds the Veteran's current report of having hearing loss and tinnitus since service not credible as it conflicts with the contemporaneous evidence.

Further, as noted above, in June 2012 the Board sought a VHA medical specialist's opinion regarding the etiology of the Veteran's bilateral hearing loss and tinnitus.  After reviewing the Veteran's claims files, two audiological specialists opined that the overwhelming preponderance of the evidence of record supports the conclusion that the Veteran's current hearing loss and tinnitus were not likely caused by or the result of his military noise exposure.  The specialists noted that Veteran had an extensive history of cardiovascular disease and that there are documented cases of sensorineural hearing loss in relation to cardiac surgery and anesthesia effects.  They further note that an October 1984 private auditory brainstem response test indicated findings that were consistent with a person with normal or near normal peripheral hearing sensitivity, 30 years after his discharge.  The examiners opined that the Veteran's continuous exposure in a noisy occupational setting for 41 years after his discharge from service was more likely the cause of his current bilateral hearing loss and tinnitus rather than his sporadic military noise exposure.  

The Board finds that the service treatment records and the post service treatment records are more contemporary to the time the Veteran alleges he first experienced bilateral hearing loss and tinnitus and are of more probative value than his current recollections, given many years later.  Moreover, the Board finds most probative the July 2012 VHA specialists' opinion, as the examiners thoroughly reviewed the evidence of record and specifically note inconsistencies with the Veteran's current recollections and the contemporary treatment records indicating no complaints of hearing loss or tinnitus prior to 1996, as well as the 1984 auditory brainstem response test indicating normal or near normal peripheral hearing sensitivity.  

For the foregoing reasons, the Board finds that the claims of service connection for hearing loss and tinnitus must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  The appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


